Per Curiam:
These two writs present substantially the same question. *28They were argued together. They rest on the form and effect of the order or decree of the court made on the 21st of May, 1883.
It is now argued by the attorney of the plaintiff that the assessment and call for unpaid instalments on the capital stock might have been made without application to court, under authority of Yeager v. Scranton Trust Co. & Sav. Bank, 14 W. N. C. 296.
Granting that this be so, yet that is not the case now before us. It was not so done. Application was made to court; a decree was procured; the plaintiff assented to all its terms and conditions, and is bound thereby. It cannot now repudiate them by claiming what it might have done under other circumstances.
Having failed to give the notice specified in the decree, the verdicts were properly rendered against the bank.
Judgment in each case affirmed.